DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/15/2022 have been fully considered but they are not persuasive.  The amendments are not entered as prosecution is closed.

The ClaimsClaim Objections Applicant Asserts: Claim 6, as amended, uses a different word order to make it clearer that the delay is used for waiting to switch off a sensor. Applicants posit that there is no need to tell a
person skilled in the art how to cause a computerized module to wait before doing
something. A person skilled in the art knows how to turn sensors off and on.
Furthermore, it is well within the capabilities of a person skilled in the art how to
introduce delays in actions taken by electronic components.
Accordingly, applicants respectfully request reconsideration and withdrawal of
the objection.

Claims 16 and 21 have similar limitations. The examiner did not object to claims
16 and 21. Applicants have therefore made the change to claims 16 and are amicable to
a similar change to the one made to claim 6 if the examiner deems that to be necessary.

Examiner Response:  The Examiner thanks applicant representative for working to advance the prosecution of this application.  The amendment to Claim 6 will require further consideration in light of the previous remarks to claim 6 on 06/14/2022.
 
35 USC 112f (second paragraph)/35 USC 112(b)
Applicant Asserts: With respect to Claim 17, applicants have amended the claim to more clearly
recite that the sensors are deactivated by the sensor activation circuit upon execution
completion by the execution unit.

Applicants posit that the amendments and above arguments overcome the
rejections under 35 USC 112(b)/second paragraph and respectfully request
reconsideration and withdrawal of the rejections.

Examiner Response:  The amendments to Claim 12 and 17 will require further consideration in light of the previous remarks to claim 6 on 06/14/2022.  The Examiner finds the amendments are clearer and further consideration could determine whether the prior art of record is overcome. 

35 USC 102
Applicant Asserts:  Applicants disagree with such a reading of Park’s pull-up and pull-down
structures. Park’s pull-up and pull-down structures are switches that pull-up a signal to
VDD or down to GND. By doing so, “The security BIST circuit 122 may block output values of the abnormal condition sensing circuit 121 in response to the BIST enable signal BEN. The
security BIST circuit 122 may perform the security BIST operation for compulsorily pulling an output terminal (e.g., an attack sensing terminal) of the security BIST circuit 122 up to the power supply voltage VDD or down to the ground voltage GND (S130).” Park, [0066].
Examiner Response:  The Examiner thanks applicant representative for the exhaustive explanation and intent of the claims 1-3 and 5-11.  The Examiner understands applicant argument.  However, the prior art of record Park BIST was addressed in response to the 06/14/2022 action. In light of applicant amendments and explanation The Examiner finds the amendments are clearer and further consideration is required to determine whether the prior art of record is overcome. 

Applicant Asserts: Claim 1 further includes the limitation of “before execution of a computer code instruction of said software code by one of said code execution units.” For this
limitation, the examiner relies on Park [0067], in which it is stated that “It may be
determined whether the attack detection circuit 120 is attacked based on an execution
result of the security BIST operation (S140).” The present limitation is directed to the
timing of when the sensor activation circuit activates a sensor, namely, “before execution
of a computer code instruction ... by one of said execution units.” Thus, whether the
sensor detects attack is not a factor with respect to the claim.

Claim 1 further includes the limitation of “determining, by said sensor activation
circuit, the code execution unit configured to execute said computer code instruction.”
This is one of the steps performed before the execution of an instruction by the execution
unit, for which, the examiner also relies on Park [0067] (the examiner bundles this
element with the herein-immediately-above-discussed limitation (“before execution
...”)), which (as mentioned above) states “It may be determined whether the attack
detection circuit 120 is attacked based on an execution result of the security BIST
operation (S140).” Again, please consider the difference between “determining whether the attack detection circuit is being attacked” (Park) and “determining, by said
sensor activation circuit, the code execution unit configured to execute said computer
code instruction” (Claim 1). The former (Park) determines whether the circuit is under
attack, the latter (claim1) which execution unit is about to execute a software code
instruction.

Finally, claim 1 recites “activating, by said sensor activation circuit, only the
sensors associated with the determined code execution unit.” It must be evident that
because Park fails to teach or suggest determining which execution unit is about to
execute an instruction, Park does not teach or suggest “activating ... only the sensors
associated with the determined code execution unit” as it would be impossible to
activated sensors associated with the determined code execution unit if you have not
made that determination.

Examiner Response:  The Examiner thanks applicant representative for the exhaustive explanation and intent of the claims 1-3 and 5-11.  The Examiner understands applicant argument.  However, the prior art of record Park BIST was addressed in response to the 06/14/2022 action. Applicant provision of Park at [0066] here and subsequent interpretation of Part does not mean that the interpretation is correct.  In light of applicant amendments and explanation, the Examiner finds the amendments are clearer but further consideration is required to determine whether the prior art of record is overcome. 

/WILLIAM B JONES/Examiner, Art Unit 2491                                                                                                                                                                                                        

/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491